                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN

CHARLES SHEPPARD,

                           Plaintiff,                                 ORDER
      v.
                                                                    18-cv-896-wmc
JAMES PATTERSON,JOLINDA
WATERMAN, and SANDRA MCARDLE,

                           Defendants.


      Pro se plaintiff Charles Sheppard, a prisoner at the Wisconsin Secure Program

Facility (“WSPF”), is proceeding in this lawsuit pursuant to 42 U.S.C. § 1983, on Eighth

Amendment and state law claims related to multiple WSPF employees’ decisions to

abruptly terminate his medication. In the order granting Sheppard leave to proceed, the

court denied him leave to proceed against any Doe defendants as follows:

      [A]s currently pled, the court cannot grant plaintiff leave to proceed against
      the John/Jane Doe HSU employee. To be fair, it is reasonable to infer that
      the failure by HSU staff to call plaintiff to the HSU to evaluate the severity
      of the symptoms he reported in his August 10 HSR, as well as the failure of
      HSU staff that examined him for other issues on August 13 and 14 to address
      his reported withdrawal symptoms, constituted deliberate indifference. The
      problem is that plaintiff does not specifically attribute these failures to any
      one nurse or staff member that the court could reasonably infer to be the
      “Doe HSU employee” he names as a defendant. As such, the court cannot
      reasonably infer that the Doe defendant was personally involved in his care,
      much less that this defendant responded with deliberate indifference to
      plaintiff’s serious medical needs. To the extent plaintiff believes he may
      proceed against the HSU staff more generally, that belief is mistaken because
      “HSU staff” is not a “person” that may be sued under § 1983. Smith v. Knox
      County Jail, 666 F.3d 1037, 1040 (7th Cir. 2012) (“A prison or department
      in a prison cannot be sued because it cannot accept service of the
      complaint.”). Therefore, if plaintiff would like to proceed against any
      individual within the HSU, he should seek leave to file an amended complaint
      that alleges with precision which proposed Doe defendant (or defendants, if
      there were different HSU staff members handling his requests to be seen) did
       what. Should plaintiff file such a proposed amended complaint, the court
       would promptly screen it as required by § 1915A.

(3/21/2019 Order (dkt. #6) 5-6.) On January 15, 2020, Sheppard filed a letter asking the

clerk of court to substitute Karen Lee and Beth Edge for the Doe defendants in this lawsuit.

(Dkt. #46.) However, Sheppard’s letter does not satisfy the requirements of the court’s

March 21, 2019, order, since his letter does not include any allegations implicating either

Lee or Edge in the events related to his claims in this lawsuit.

       Accordingly, construing Sheppard’s letter as a request to substitute Lee and Edge as

the Doe defendants, that request is denied. However, the court will give Sheppard a brief

extension of the January 17, 2020, deadline to file an amended complaint that both

identifies the Doe defendants and includes specific allegations about their respective

involvement in handling his requests for care. His new deadline is January 31, 2020.

Upon receipt, the court will promptly screen any proposed amended complaint, as required

by 28 U.S.C. § 1915A.



                                          ORDER

       IT IS ORDERED that:

       1. Plaintiff Charles Sheppard’s letter requesting that the court substitute Lee and
          Edge as Doe defendants is DENIED.




                                              2
2. Sheppard’s deadline to file an amended complaint that both (1) identifies the
   proposed Doe defendants and (2) provides factual allegations related to their
   alleged involvement the events outlined in his original complaint is extended to
   January 31, 2020

Entered this 16th day of January, 2020.

                                  BY THE COURT:


                                  /s/
                                  __________________________________
                                  WILLIAM M. CONLEY
                                  District Judge




                                     3
